Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO THE
CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 (this “Amendment”) dated as of March 15, 2013, by and among
FIVE STAR QUALITY CARE, INC., a Maryland corporation (the “Borrower”), the
Subsidiaries of the Borrower party hereto as “Guarantors” (the “Guarantors”),
each of the Lenders party hereto (the “Lenders”), and JEFFERIES FINANCE LLC, as
Administrative Agent and Collateral Agent (together with its successors and
assigns, the “Agent”).

 

WHEREAS, the Borrower, the Guarantors, the Lenders, the Agent and certain other
parties have entered into that certain Credit and Security Agreement dated as of
March 18, 2010 (as amended on April 13, 2012 pursuant to an Amendment and
Consent to the Credit and Security Agreement, the “Credit Agreement”);  and

 

WHEREAS, the Borrower has requested and the Lenders and the Agent have agreed to
extend the Revolving Maturity Date and make the other amendments as hereinafter
provided;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.  Amendments.

 

(a)                                 The parties hereto hereby agree that the
term “Adjusted LIBOR Rate” in Section 1.01 of the Credit Agreement is hereby
amended by deleting such definition in its entirety and inserting the following
in lieu thereof:

 

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next 1/100th of 1%) determined by the Administrative Agent to be equal to
(i) the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest
Period divided by (ii) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

 

(b)                                 The parties hereto hereby agree that the
term “Applicable Margin” in Section 1.01 of the Credit Agreement is hereby
amended by deleting such definition in its entirety and inserting the following
in lieu thereof:

 

“Applicable Margin” shall mean (i) 1.50% for ABR Revolving Loans and (ii) 2.50%
for Eurodollar Revolving Loans.

 

(c)                                  The parties hereto hereby agree that the
term “Revolving Maturity Date” in Section 1.01 of the Credit Agreement is hereby
amended by deleting the date “March 18, 2013” set forth therein and inserting
“March 18, 2016” in lieu thereof.

 

(d)                                 The parties hereto hereby agree that
Section 2.02(a) of the Credit Agreement is hereby amended by deleting the dollar
amount “$1,000,000” set forth in clause (x)(i) of the second sentence thereof
and inserting “$500,000” in lieu thereof.

 

--------------------------------------------------------------------------------


 

(e)                                  The parties hereto hereby agree that
Section 2.05(a) of the Credit Agreement is hereby amended by deleting “0.50%”
set forth in the first sentence thereof and inserting “0.35%” in lieu thereof.

 

(f)                                   The parties hereto hereby agree that
Section 6.01(b) of the Credit Agreement is hereby amended in full to read as
follows:

 

“(b)                           Fixed Charge Coverage Ratio.  The Fixed Charge
Coverage Ratio to be less than 1.025 to 1.0 at any time that unrestricted Cash
is less than $10,000,000.”

 

Section 2.  Field Exam.  In addition to the rights of the Agent and the Lenders
under Section 5.08 of the Credit Agreement, within sixty (60) days of the date
hereof, the Agent shall have received a collateral field exam of the Collateral
to be performed by a field examiner reasonably acceptable to the Agent and in
scope and detail reasonably acceptable to the Agent, the costs and expenses of
which shall be paid for by the Borrower.

 

Section 3.  Issuing Bank.  Pursuant to Section 2.16(k) of the Credit Agreement,
the parties hereto hereby agree to remove Jefferies Group LLC (formerly known as
Jefferies Group Inc.) as the Issuing Bank and appoint Jefferies Finance LLC as
the successor Issuing Bank.

 

Section 4.  Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions, in each case, to the
satisfaction of the Agent:

 

(a)                                 Amendment.  The Agent shall have received
this Amendment duly executed by each party hereto;

 

(b)                                 No Default.  The Borrower and each other
Loan Party shall be in compliance in all material respects with all the terms
and provisions of the Credit Agreement and in each other Loan Document on its
part to be observed or performed, and at the time of execution of this Amendment
and immediately after giving effect hereto, no Default shall have occurred and
be continuing;

 

(c)                                  Representations and Warranties.  Each of
the representations and warranties made by any Loan Party set forth in Loan
Document shall be true and correct in all material respects on and as of the
date of this Amendment and after giving effect hereto with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates;

 

(d)                                 Officers’ Certificate.  The Agent shall have
received a certificate, dated the date of the Amendment and signed by the chief
executive officer and the chief financial officer of Borrower, confirming
compliance with the conditions precedent set forth in this Section 4; and

 

(e)                                  Costs and Expenses.  The Borrower shall
have paid to the Agent all costs and expenses (including reasonable attorneys’
fees) required to be paid in connection with this Amendment.

 

2

--------------------------------------------------------------------------------


 

Section 5.  Miscellaneous.

 

(a)                                 Representations by each Loan Party.  Each
Loan Party hereby repeats and reaffirms all representations and warranties made
by such Loan Party to the Lender in the Credit Agreement and the other Loan
Documents to which it is a party with the same effect as though made on and as
of the date of this Amendment and after giving effect to this Amendment, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date).  Each Loan
Party hereby represents and warrants that this Amendment has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and (ii) general principles of
equity.

 

(b)                                 Reaffirmation of Guaranty by Guarantors. 
Each Guarantor hereby reaffirms its continuing obligations to the Lenders and
the Agent under Article VII of the Credit Agreement.

 

(c)                                  Certain References.  Each reference to the
Credit Agreement in any of the Loan Documents shall be deemed to be a reference
to the Credit Agreement, as amended by this Amendment.  This Amendment shall be
a Loan Document under the Credit Agreement.

 

(d)                                 Expenses.  The Borrower shall reimburse the
Agent upon demand for all costs and expenses (including reasonable attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

(e)                                  Benefits.  This Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(f)                                   GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

(g)                                  Effect.  Except as expressly herein
modified, the terms and conditions of the Credit Agreement and the other Loan
Documents remain in full force and effect.

 

(h)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns.

 

(i)                                     Definitions.  All capitalized terms not
otherwise defined herein are used herein with the respective definitions given
them in the Credit Agreement.

 

[Signatures on Next Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

FIVE STAR QUALITY CARE, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signature Page – Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC,

 

as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name:

J. Paul McDonnell

 

 

Title:

Managing Director

 

[Signature Page – Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

 

FIVE STAR QUALITY CARE-CA, INC.

 

FIVE STAR QUALITY CARE-IA, INC.

 

FIVE STAR QUALITY CARE-NE, INC.

 

FIVE STAR QUALITY CARE-AZ, LLC

 

FIVE STAR QUALITY CARE-CA, LLC

 

FIVE STAR QUALITY CARE-COLORADO, LLC

 

FIVE STAR QUALITY CARE-CT, LLC

 

FIVE STAR QUALITY CARE-GA, LLC

 

FIVE STAR QUALITY CARE-IA, LLC

 

FIVE STAR QUALITY CARE-MO, LLC

 

FIVE STAR QUALITY CARE-NE, LLC

 

FIVE STAR QUALITY CARE-WI, LLC

 

FIVE STAR QUALITY CARE-WY, LLC

 

FIVE STAR QUALITY CARE-FL, LLC

 

FIVE STAR QUALITY CARE-KS, LLC

 

FIVE STAR QUALITY CARE-MD, LLC

 

FIVE STAR QUALITY CARE-VA, LLC

 

FS LAFAYETTE TENANT TRUST

 

FS LEISURE PARK TENANT TRUST

 

FS LEXINGTON TENANT TRUST

 

FS TENANT POOL I TRUST

 

FS TENANT POOL II TRUST

 

FS TENANT POOL III TRUST

 

FS TENANT POOL IV TRUST

 

MORNINGSIDE OF BELMONT, LLC

 

MORNINGSIDE OF GALLATIN, LLC

 

MORNINGSIDE OF SPRINGFIELD, LLC

 

FIVE STAR QUALITY CARE-CA II, LLC

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signature Page – Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

MORNINGSIDE OF ALABAMA, L.P.

 

MORNINGSIDE OF ANDERSON, L.P.

 

MORNINGSIDE OF ATHENS, LIMITED PARTNERSHIP

 

MORNINGSIDE OF COLUMBUS, L.P.

 

MORNINGSIDE OF DALTON, LIMITED PARTNERSHIP

 

MORNINGSIDE OF DECATUR, L.P.

 

MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP

 

MORNINGSIDE OF GREENWOOD, L.P.

 

MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP

 

 

 

By:

LIFETRUST AMERICA, INC., its General

 

 

Partner

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

ANNAPOLIS HERITAGE PARTNERS, LLC

 

COLUMBIA HERITAGE PARTNERS, LLC

 

ENCINITAS HERITAGE PARTNERS, LLC

 

FREDERICK HERITAGE PARTNERS, LLC

 

HAGERSTOWN HERITAGE PARTNERS, LLC

 

MORNINGSIDE OF CONCORD, LLC

 

MORNINGSIDE OF GASTONIA, LLC

 

MORNINGSIDE OF GREENSBORO, LLC

 

MORNINGSIDE OF RALEIGH, LLC

 

MORNINGSIDE OF PARIS, LLC

 

MORNINGSIDE OF WILLIAMSBURG, LLC

 

NEWARK HERITAGE PARTNERS I, LLC

 

NEWARK HERITAGE PARTNERS II, LLC

 

REDLANDS HERITAGE PARTNERS, LLC

 

STOCKTON HERITAGE PARTNERS, LLC,

 

each a Delaware limited liability company

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signature Page — Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

FIVE STAR QUALITY CARE - GHV, LLC

 

FIVE STAR QUALITY CARE - IL, LLC

 

FIVE STAR QUALITY CARE - IN, LLC

 

FIVE STAR QUALITY CARE - MN, LLC

 

FIVE STAR QUALITY CARE - MS, LLC

 

FIVE STAR QUALITY CARE — NORTH CAROLINA, LLC

 

FIVE STAR QUALITY CARE - NJ, LLC

 

FIVE STAR QUALITY CARE - NS OPERATOR, LLC

 

FIVE STAR QUALITY CARE - NS OWNER, LLC

 

FIVE STAR QUALITY CARE - NS TENANT, LLC

 

FIVE STAR QUALITY CARE - OBX OPERATOR, LLC

 

FIVE STAR QUALITY CARE - OBX OWNER, LLC

 

FIVE STAR QUALITY CARE - TX, LLC

 

FS COMMONWEALTH LLC

 

FS PATRIOT LLC

 

FSQC-AL, LLC,

 

each a Maryland limited liability company

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signature Page — Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

MORNINGSIDE OF FAYETTE, L.P.,

 

a Delaware limited partnership

 

 

 

By:

LIFETRUST AMERICA, INC., its general

 

 

partner

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

FRESNO HERITAGE PARTNERS, A CALIFORNIA LIMITED PARTNERSHIP

 

ROSEVILLE HERITAGE PARTNERS, A CALIFORNIA LIMITED PARTNERSHIP

 

 

 

By:

SOMERFORD PLACE LLC, its general

 

 

partner

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signature Page — Amendment No. 2]

 

--------------------------------------------------------------------------------